Exhibit 10.6

 



 

 

MANAGEMENT SERVICES AGREEMENT

 

 

This Management Services Agreement (the “Agreement”) is entered into on this 5
day of March 2018 (the “Effective Date”), by and between, MJ Holdings Inc, a
Nevada limited liability company (“Company”) and DM Enterprises LLC, a Nevada
limited liability company (“Manager”) (Company, Company and Manager sometimes
collectively referred to herein as the “Parties” or individually as the
“Party”).

 

RECITALS

 

WHEREAS, Company has acquired the rights to operate a 3 Acre outdoor cultivation
in conjunction with Acres Cultivation located at, 950 Anvil Road Amargosa
Valley, NV 89020.

 

WHEREAS, Company will be authorized to grow, cultivate, harvest, and sell
medical and/or recreational marijuana (“Marijuana”) in the State of Nevada;

 

WHEREAS, Manager is engaged in the business of providing administrative,
operational and management services to duly licensed grow facilities in
compliance with the laws of the State of Nevada; and

 

WHEREAS, Company desires to engage Manager to render the Management Services
(defined herein) and Manager desires to render the Management Services (defined
herein) on behalf of Company, pursuant to the terms, covenants and conditions
described herein.

 

 

AGREEMENT

  

NOW, THEREFORE, in consideration of the mutual terms, obligations and provisions
set forth herein, the Parties hereto agree as follows:

 



Management Services Agreement 



 Page 1 of 11 



 

1.                Term; Right to Renew; Termination.

 

(a)              Term. This Agreement shall commence on the Effective Date and
continue for a period of Three (3) years thereafter (the “Term”).

 

(b)              Manager Right to Renew. As long as no defaults remain uncured
at the time of renewal, and said defaults may be cured pursuant to applicable
provisions as set forth herein or said default is excused pursuant to the terms
of Paragraph 22 hereof, Manager shall have the right to renew this Agreement
(“Right to Renew”) for three additional three (3) year terms (individually
referred to herein as the “Subsequent Terms”) by providing written notice of its
intent to exercise its Right to Renew, to Company, at least ninety (90) days
prior to the conclusion of each applicable Term.

 

(c)              Manager Termination. Manager shall have the right to terminate
this Agreement prior to the end of any Term, by written notice to Company,
stipulating the intended date of termination, upon the occurrence of any one of
the following events: (i) in the event of a Company Default (defined herein);
(ii) any grossly negligent or intentional or willful misconduct by Company;
(iii) any Federal enforcement action described in Section 21 against Company;
(iv) any change or revocation of State or local law, or any adverse change in
the enforcement policies of the Federal government pertaining to the grow or
cultivation of recreational or medicinal cannabis which shall have the effect of
prohibiting the legal operation of the Grow Facilities; (v) Company’s failure to
maintain its Grow License in good standing resulting in revocation of its Grow
License.

 

(d)              Company Termination. Company shall have the right to terminate
this Agreement prior to the end of the Term, by written notice to Manager,
stipulating the intended date of termination, upon the occurrence of any one of
the following events: (i) in the event of a Manager Default (defined herein);
(ii) any failure to perform the contracted services hereunder or grossly
negligent or intentional or willful misconduct by Manager; (iii) any Federal
enforcement action described in Section 21 against Manager; (iv) any change or
revocation of State or local law, which shall have the effect of prohibiting the
legal operation of its Grow; (v) Company’s failure to maintain its Grow License
in good standing resulting in revocation of its Grow License.

 

2.                Ownership of Marijuana and Marijuana Products. The Parties
acknowledge and agree that all Marijuana and Marijuana Products grown,
cultivated, harvested and produced by Manager at the Grow Facilities, shall
remain the sole and exclusive property of Company. Neither Manager nor any of
Manager’s agents, volunteers, employees or independent contractors is authorized
to enter into any transaction for the sale or purchase of Marijuana or Marijuana
Products grown, cultivated, harvested, prepared and produced at the Cultivation
Facilities, nor any other contract or agreement binding Company.

 

3.                Obligations of Manager.

 

(a)              Commitment. Manager acknowledges and agrees it shall take any
actions to ensure the effective, efficient and successful administration,
operation and management of Company’s Grow Facilities, through the rendering of
the Management Services contained herein.

 



Management Services Agreement



 Page 2 of 11 



 

(b)              Compliance. Manager shall take all actions necessary in
furtherance of, in compliance with, or otherwise in any way related to any
change whatsoever in any applicable law, rule, statute, regulation, the
entitlement and/or approval process, or other process or requirement relative to
the procurement, entitlement, compliance, development, operation, or management
of the Grow that comes into being, occurs, accrues, becomes effective, or
otherwise becomes applicable or required after the Effective Date of this
Agreement.

 

4.                Obligations of Company.

 

(a)              Compliance. Company shall take all actions necessary in
furtherance of, in compliance with, or otherwise in any way related to any
change whatsoever in any applicable law, rule, statute, regulation, the
entitlement and/or approval process, or other process or requirement relative to
the procurement, entitlement, compliance, development, operation, or management
of its Grow Facility, that comes into being, occurs, accrues, becomes effective,
or otherwise becomes applicable or required after the Effective Date of this
Agreement.

 

(b)              Bookkeeping and Accounting. Company shall maintain its own
separate accounting, bookkeeping, billing, collection, cash management, payroll,
record-keeping services and annual audit services consistent with Generally
Accepted Accounting Principles as it relates to its ownership of the Grow
Facilities. (To comply with general accounting principles ) (G.A.A.P)

 

5.                Management Services. During the Term of this Agreement,
Manager shall be responsible for the administration, operation and management of
the Grow Facilities and shall provide all management services typically required
by Grow Facilities of a similar type and size, including, but not limited to the
following, which shall collectively be referred to herein as the “Management
Services”, all with prior written approval from Company in each event:

 

(a)              Manager shall take any action necessary in furtherance of, in
compliance with, or otherwise in any way related to any change whatsoever in any
applicable law, rule, statute, regulation, the entitlement and/or approval
process, or other process or requirement relative to the procurement,
entitlement, compliance, development, operation, or management of the Grow
Facilities that comes into being, occurs, accrues, becomes effective, or
otherwise becomes applicable or required after the Effective Date.

 

(b)              Manager, on behalf of Company and at Company’s sole cost and
expense, shall be responsible for selecting and contracting with any employees,
third party consultants, independent contractors, vendors or service providers,
which it deems to be necessary for the administration, operation and management
of the Grow Facilities.

 

(c)              Manager shall implement all actions necessary to ensure the
quality, safety and security of the Grow Facilities and Marijuana Plants.
Manager shall be responsible for the management of engaging, training,
evaluating and terminating employees and independent contractors of the Grow
Facilities. Manager shall aide Company in sourcing with all independent
contractors which Manager, in the exercise of its business judgment, deems
necessary for the successful operation and management of the Grow Facilities,
upon such terms and conditions as Manager in the exercise of its business
judgment, deems necessary and advisable.

 

(d)              Manager shall implement all actions necessary to ensure all
independent contractors of the Grow Facilities have acquired and maintain, in
good standing at all times, any required Nevada licenses (“Agent Cards”);
however, Company shall be responsible for the online filing of all applications
for the acquisition of or renewal of Agent Cards. Company shall also be
responsible for all costs and expenses related to the online filing of any such
applications for the acquisition or renewal of an Agent Card for all of its
independent contractors of the Grow Facilities. Company warrants that all
employees and independent contractors shall maintain any required Agent Cards in
good standing at all times.

 



Management Services Agreement



 Page 3 of 11 





 

(e)              Manager shall be responsible for logistics management, product
procurement, product inventory management, administration and operation of the
Grow Facilities including, but not limited to the cultivation, harvest,
preparation and packaging, of Marijuana, in complete compliance with the State
of Nevada and all other rules, requirements and regulations, on behalf of the
Company. Company will provide and manage track and trace software including
providing tags for plants.

 

(f)               Manager shall prepare all documents and compliance forms
requested by Company whether or not they are required or requested by federal or
state regulatory authorities, including tax forms and documentation as it
relates to the Grow Facilities and shall respond to such requests within seven
(7) business days. Company will provide detailed explanation of the purpose and
training to complete any requested documents and compliance forms.

 

(g)              Manager shall be responsible for the daily administration,
operation and management of all aspects of the Grow. Company shall be
responsible for the costs, fees and expenses, which Company deems, in its sole
discretion, necessary for the ongoing operation of the Grow, including supplies,
equipment, materials, goods and testing.

 

6.                Costs and Expenses Related to the Grow Facilities. The Parties
acknowledge and agree there is a great deal of cost and expense related to the
maintenance, operation, and cultivation of the Grow Facilities, as well as the
ongoing cultivation, harvest, preparation, storage and security of Marijuana in
compliance with the terms and covenants contained herein, local and state
regulations, and the State of Nevada. In rendering the Management Services
described herein, Company shall be responsible for the ongoing costs and
expenses related to the planting, cultivation, harvest, preparation, production,
packaging, storage and security of Marijuana on behalf of Company. Such costs
and expenses may include, but shall not be limited to expenditures related to
the acquisition of seeds and nutrients, maintenance, utilities, equipment,
storage and all costs and expenses related to the requisite security, staff
labor, packaging, in compliance with local and state rules and regulations and
the ensuring that any and all fixtures, equipment, and mechanical equipment used
in connection with the facility are maintained and are in good working order
during the term hereof. Such equipment may include, but might not be limited to:
equipment for fertilization, irrigation, chillers, HVAC, fans, lighting systems,
and any automated systems used in connection with the facility and or accounting
and / or fertigation servicing.

 

7.                Costs and Expenses Related to the Grow Management. The Parties
acknowledge and agree there are costs related to the management of the Grow, in
compliance with the terms and covenants contained herein, local and state
regulations, and the State of Nevada. In rendering the Management Services
described herein, Company shall be responsible for the ongoing costs and
expenses related to the management and oversight of the Grow. Such costs and
expenses may include, but shall not be limited to, expenditures related to
management personnel sufficient to competently manage and oversee the overall
grow operation on a daily basis, in compliance with local and state rules and
regulations, as well as the State of Nevada laws, and as required in Company’s
sole discretion. At the Sole decision to be pre-approved by company. In
addition, unless otherwise specified hereunder, Company shall reimburse Manager
for all pre-approved reasonable and necessary actual expenses incurred by
Manager in the provision of Services and performance of this Agreement,
including but not limited to expenses related to personnel, training of
personnel, Manager’s regulatory and/or licensing fees incurred in the
performance of this Agreement, insurance related to the performance of this
Agreement, and products and/or equipment procured or supplied by Manager, upon
Manager's presentation to Company of an itemized accounting of such expenses
with reasonable supporting data; and provided that Manager shall obtain
Company’s written authorization prior to incurring any related expenses to the
provision of Services or performance of this Agreement. Absent emergency
circumstances requiring immediate action, Company shall provide notice of
acceptance or rejection of said request in writing to Manager within three (3)
days of said request.

 



Management Services Agreement



 Page 4 of 11 



 

8.                Management Fees. The Parties acknowledge and agree as good and
valuable compensation for Manager taking the actions necessary to render the
Management Services, on behalf of Company, pursuant to this Agreement, Company
shall pay to Manager the “Management Fees” further described in Exhibit “A”
attached and incorporated herein by reference. In complete compliance with the
State of Nevada, nothing contained herein shall be construed to be profit
sharing or any other profit splitting which would violate Company’s status or
its status of good standing. The Parties shall periodically determine the
Management Fees as the Parties mutually deem necessary for the ongoing and
successful management, governance, administration and operation of the Grow
Facilities.

 

9.                Exclusive Contractual Commitment. The Parties acknowledge and
agree, Manager shall be Company’s exclusive provider of Management Services for
the management, administration, governance and operation of its Amargosa Grow
Facilities and the company shall be Manger’s sole and exclusive client of
management services for the management, administration, governance and operation
of any Nevada marijuana related business, unless mutually agreed upon. Manger
acknowledges and agrees that all actions to be taken by manager shall be at the
company’s sole discretion to approve or disapprove.

 

10.             Independent Contractor Status; Authority.

 

(a)              The relationship of Manager to Company is that of an
independent contractor and none of the provisions of this Agreement shall be
construed to or shall create a relationship of agency, representation, joint
venture, ownership, control or employment between the Parties, and it is
understood and agreed that Manager is at all times acting and performing the
Management Services pursuant to this Agreement as an independent contractor and
not as an employee or control person of Company, and for all purposes, including
federal and state tax purposes, Manager will not be treated as an employee with
respect to the rendering of the Management Services. As such, Company shall not
withhold taxes with respect to Manager’s Compensation hereunder. Company shall
not control or direct the manner or methods by which Manager performs the
Management Services set forth in this Agreement; however, Manager shall be
responsible for performing the Management Services in a manner so as, at all
times, to ensure that the contemplated Management Services are completed and
performed in a competent, efficient and satisfactory manner.

 

(b)              The Parties expressly agree that Company has not established
the specific methods of how Manager should perform the Management Services
pursuant to this Agreement. Company is relying on Manager’s knowledge,
experience and expertise as an expert in the management and operation of
cultivation facilities. Further, the Parties agree that Company has not provided
Manager with training with respect to the Management Services which Manager
shall render on behalf of Company, pursuant to this Agreement.

 

Management Services Agreement



 Page 5 of 11 



 

11.             Representations, Warranties and Covenants of Company. Company
represents, warrants, and covenants to Manager, with the understanding Manager
is relying upon such representations, warranties, and covenants that (a) Company
has the full right, power, and authority to enter into this Agreement and be
bound by the terms of this Agreement without the consent of any other person or
entity; (b) the execution and delivery of this Agreement and the performance by
Company of its obligations pursuant to this Agreement do not and will not
constitute a breach of or a default under any other agreement or obligation
applicable to Company; (c) upon execution and delivery of this Agreement by
Company, this Agreement will constitute the valid and binding obligation of
Company; (d) all information supplied by Company or its agents to Manager or its
agents will be true, complete, and correct and will not fail to state a material
fact necessary to make any of such information not misleading; (e) Manager will
owe no duty whatsoever to any spouse, entity, trust, owner, or other person
affiliated with Company that is not designated in this Agreement as Company; (f)
Company is and will be the sole owner of any and all other information,
documents, applications, data, schematics, diagrams, and the like used by
Manager or its affiliates pursuant to or otherwise in furtherance of the
purposes of this Agreement; (g) there are no actions, suits, proceedings, or
investigations pending or, to the knowledge of Company, threatened against or
involving Company, brought by Company, affecting Company, or any of the rights
and obligations described therein, at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
agency, or instrumentality, domestic or foreign, nor has any such action, suit,
proceeding, or investigation been pending during the twenty-four (24) month
period preceding the Effective Date of this Agreement; and (h) Company shall be
solely responsible for any excise, transfer, sales or similar tax with respect
to the Deliverables.

 

Company shall maintain Company’s Facility and all equipment in good working
condition to ensure the cultivation of high-quality marijuana plants. For
purposes of this Section, good working condition shall mean that the Facility:
(i) shall meet or exceed all required security and safety laws, codes and
regulations; (ii) contain sufficient and functioning grow lamps and timers;
(iii) contain sufficient, functioning and programmable temperature, CO2,
humidity and/or light control mechanisms; and (iv) contain sufficient and
functioning plant hydration and fertigation systems, all as necessary and in
compliance with applicable law. 

 

12.             Representations, Warranties and Covenants of Manager. Manager
represents, warrants, and covenants to Company, with the understanding Company
is relying upon such representations, warranties, and covenants that (a) Manager
has the full right, power, and authority to enter into this Agreement and be
bound by the terms of this Agreement without the consent of any other person or
entity; (b) the execution and delivery of this Agreement and the performance by
Manager of its obligations pursuant to this Agreement do not and will not
constitute a breach of or a default under any other agreement or obligation
applicable to Manager; (c) upon execution and delivery of this Agreement by
Manager, this Agreement will constitute the valid and binding obligation of
Manager; (d) all information supplied by Manager or its agents to Company or its
agents will be true, complete, and correct and will not fail to state a material
fact necessary to make any of such information not misleading; and (e) Company
will owe no duty whatsoever to any spouse, entity, trust, owner, or other person
affiliated with Manager that is not designated in this Agreement as Manager.

 



Management Services Agreement



 Page 6 of 11 



 

13.             Indemnification. The Parties acknowledge and agree that Company
shall indemnify and hold manager, its members, its successors and assigns
harmless from and against all losses, costs, damages, claims, lawsuits and
liabilities arising in connection with any third party claims concerning the
Company arising prior to, or after the Effective Date of this Agreement
(collectively referred to as the “Claim”) if the basis of such Claim stems from
any act or omission of Company, its Directors, Principal Officers, Members,
Managers or agents. Company shall be solely responsible for all reasonable
attorney’s fees, costs and expenses incurred by Manager in defense of any such
Claim.

 

14.             Confidential Information. The Manager acknowledges that, the
Company shall produce, develop, implement and have access to material, records,
data and information not generally available to the public (“Confidential
Information”). Accordingly, the Manager shall hold in confidence and will not
directly or indirectly disclose, use, copy or make lists of any such
Confidential Information except to the extent authorized in writing by the
Company, or as required by law or any competent administrative agency, or as
otherwise is reasonably necessary or appropriate in connection with the
performance pursuant to this Agreement. Confidential Information includes, but
is not limited to, concepts or theories, employee training materials and
programs, processes for growing, cultivation and production of marijuana,
processes for education and support, policies and procedures, specifications,
calculations, data, notes and memoranda, code books, methods of operation,
strategies and plans, contracts, financial information, professional fee
information, salary and compensation information, cost and profit information,
record keeping practices, software, administrative and operational matters and
practices, customer and vendor information, development and research work,
marketing programs, plans, proposals, and other information about internal
systems, processes, concepts, practices, and procedures or other confidential
information. Notwithstanding, said Information concerning growing practices,
cultivation and production of marijuana utilized by Manager at times prior to
the date hereof, or practices incorporated by Manager during the term hereof
that do not utilize Confidential Information of the Company, shall be
specifically excepted from the definition of Confidential Information shall be
free to utilized its historic growing experience with third party contracts
during the term hereof, or after the termination of this Agreement.

 

(a)Radius Clause of (50) miles from Grow facility at 950 Anvil Road Amargosa
Valley, NV 89020 agrees not to enter into or start a similar grow facility upon
termination or resignation ( time of 6 months ).

(b)All operations are considered trade secrets and are confidential. Any and all
sensitive information such as business practices, customer / client lists,
upcoming grows, and products.

 

15.             Company Default; Manager Remedies. If Company breaches this
Agreement or fails to perform any of its covenants and obligations under this
Agreement, and such failure is not cured within thirty (30) days (or sooner if
required by law) after receipt of written notice from Manager to Company
identifying such failure or non-performance (each, a “Company Default”), Manager
may, at its sole option and in its sole discretion, elect to: (i) pursue all
remedies available at law and equity (including without limitation, action for
damages and specific performance) in a court of competent jurisdiction; (ii)
seek resolution and remedies as provided in Section 19 herein; or (iii)
terminate this Agreement, effective immediately. Any action for damages by
Manager shall, upon prevailing, include Manager’s attorneys’ fees, cost, and
expert fees and any other actual out of pocket cost of Manager associated with
the work completed on behalf of Manager in entering into this Agreement and the
consummation of this transaction.

 



Management Services Agreement 



 Page 7 of 11 



 

16.             Manager Default; Company Remedies. If Manager breaches this
Agreement or fails to perform any of its covenants and obligations under this
Agreement, and such failure is not cured within thirty (30) days (or sooner if
required by law) after receipt of written notice from Company to Manager
identifying such failure or non-performance (each, a “Manager Default”), Company
may, at its sole option and in its sole discretion, elect to (i) pursue all
remedies available at law and equity (including without limitation, action for
damages and specific performance) in a court of competent jurisdiction; (ii)
seek resolution and remedies as provided in Section 19 herein; or (iii)
terminate this Agreement, effective immediately. Any action for damages by
Company shall, upon prevailing, include Company’s attorneys’ fees, cost, and
expert fees and any other actual out of pocket cost of Company associated with
the work completed on behalf of Company in entering into this Agreement and the
consummation of this transaction.

 

17.             Alternative Dispute Resolution. The Parties acknowledge and
agree, when elected by the non-defaulting Party, pursuant to Section 17 or
Section 18 herein, the Parties agree to attempt to resolve any such dispute,
claim or controversy arising out of or relating to this Agreement by mediation.
In the event such dispute cannot be resolved by mediation, at Manager’s sole
discretion, it may elect to have the dispute determined by arbitration using the
rules of the American Arbitration Association with three (3) arbitrators
selected in accordance with such rules, the venue for which will be in Las
Vegas, Nevada. If Manager elects to proceed with arbitration, the Parties agree
the arbitration judgment will be final and binding upon the Parties and may be
entered in any court having jurisdiction thereof.

 

18.             Notices. Any notices, demands, or communications required or
permitted hereunder shall be in writing and delivered in person, transmitted by
facsimile, electronic mail or mailed via Federal Express or similar overnight
delivery service, or by U.S. registered or certified mail (return receipt
requested), to the Parties at their respective addresses as set forth herein.
Any such notices shall be deemed to have been duly given on the earlier of: (i)
the date of its receipt; (ii) the date of its read receipt; or (iii) the date
that is two (2) days after its mailing as provided herein.

 

19.             Federal Government Action. The Parties hereby acknowledge that
they are aware of and fully understand that despite the State of Nevada’s
medical and recreational marijuana laws and the terms and conditions of this
Agreement, Nevada marijuana growers, cultivators, transporters, distributors or
possessors may still be arrested by federal officers and prosecuted under
federal law. In the event of Federal arrest, seizure or prosecution action
associated with the Parties’ activities described herein, the Parties hereby
agree to hold each other harmless and agree to be individually responsible for
any attorney’s fees associated with defending such actions. The Parties also
hereby agree to waive illegality as a defense to any contract enforcement
action.

 

20.             Force Majeure. Both Parties shall be excused from the
performance of their obligations under this Agreement to the extent that such
performance is prevented by Force Majeure, and the nonperforming Party promptly
provides written notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting Force Majeure continues and
the nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “Force Majeure” means conditions beyond a Party’s
reasonable control or ability to plan for, including acts of God, war,
terrorism, civil commotion, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, and destruction of production
facilities or materials by fire, earthquake, and storm or like catastrophe.

 



Management Services Agreement 



 Page 8 of 11 



 

21.             Governing Law and Jurisdiction. This Agreement shall be governed
by and interpreted in accordance with the laws of the State of Nevada. Each of
the Parties hereto consents to jurisdiction in Clark County, Nevada for the
enforcement of this Agreement and matters pertaining to the transaction and
activities contemplated hereby.

 

22.             Attorneys’ Fees. Should any arbitration or litigation be
commenced between the Parties to this contract concerning the rights and duties
of either Party in relation to the this Agreement, the substantially prevailing
Party in the arbitration or litigation shall be entitled to (in addition to any
other relief that may be granted) a reasonable sum as and for attorneys’ fees in
the arbitration or litigation, which sum shall be determined by the court or
other person presiding in the arbitration or litigation or in a separate action
brought for that purpose.

 

23.             Good Faith. The Parties hereto agree to operate in good faith to
accomplish the purposes of this Agreement. Any consent required under this
Agreement shall not be unreasonably withheld.

 

24.             Waiver. The failure of a Party to enforce any provision of this
Agreement at any time, to exercise any election or option provided herein, or to
require at any time the performance of any provisions herein will not in any way
constitute a waiver of such provision.

 

25.             Severability. If any provision of this Agreement is held to be
invalid or unenforceable for any reason whatsoever, the remaining provisions
shall remain valid and unimpaired, and shall continue in full force and effect.

 

26.             Amendment. This Agreement may be amended at any time in writing
by mutual agreement of the Parties.

 

27.             Assignment. This Agreement may be assigned in its entirety at
any time in writing by mutual agreement of the Parties.

 

28.             Entire Agreement. This Agreement contains all of the terms and
conditions agreed upon by the Parties hereto and this Agreement supersedes all
other agreements oral or otherwise regarding the subject matter hereof.

 

29.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

30.             Miscellaneous. In the event of any majority transfer of the
voting rights or control of Company’s business, regardless of the form of such
transfer, this Agreement will remain in force and effect. In the event of sale
of all applicable license(s), or any occurrence that results in the termination
of Manager, except as otherwise provided for hereunder, Manager shall be
entitled to an immediate and complete acceleration of its rights, including
payment of all past, current and future Cultivation Fees for all existing but
unharvested inventory that would otherwise be due to Manager had the termination
not occurred, as calculated on the then-current Fee structure at the time of
termination.

 



Management Services Agreement 



 Page 9 of 11 







 

31.             Respondent Superior. DM Enterprise LLC will be liable for the
consequence of any act done by it’s independent contractors in the ordinary
course of their duties and responsbilites.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

 

 

 

MANAGER:

DM Enterprises, LLC,

a Nevada limited liability company

 

 

 

By: /s/ Douglas E. Warren

Name: Douglas E. Warren

Its: President

 

 

 

 

COMPANY:

MJ Holdings Inc,

a Nevada limited liability company

 

 

By: /s/ Paris Balaouras

Name:      Paris Balaouras     

Its:           CEO       

 



Management Services Agreement 

 Page 10 of 11 



 

EXHIBIT “A”

 

Description of Management Fees

 

 

The Parties acknowledge and agree, pursuant to the terms, obligations and
covenants described herein, Company shall pay to Manager, the following
Management Fees:

 

1.A management fee of 12% of gross yield sales due from each harvest, payable 6%
in cash and 6% in MJNE common stock.

 

2.An annual bonus fee payable only in MJNE common stock of:

a.2% of gross yield sales if annual sales exceed $10M, but are less than $12.5M.

b.3.5% of gross yield sales if annual sales exceed $12.5M, but are less than
$15.0M.

c.5% of gross yield sales if annual sales exceed $15M.

d.Notwithstanding, in event of a sale of the business or the Company, the above
described annual bonuses shall be prorated based upon the then average monthly
gross sales times twelve (12), to determine the threshold pro-rated payment.

 

 

3. All management fees and annual bonus fees payable in MJNE common stock shall
be payable based upon the 30-day trailing average closing price prior to each
payment date. All fees are payable within 30 days of harvest or when final sale
of product(s) is/are received by MJ Holdings, Inc. or affiliated company.

 

a. In the event of sale or a business combination of the Company, any and all
stock options or non-vested options, shall accelerate in vesting.

 



Management Services Agreement 



 Page 11 of 11 



 